Exhibit 10.4

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

ViaSat, Inc. (the “Company”), pursuant to the 1996 Equity Participation Plan of
ViaSat, Inc. (as amended from time to time, the “Plan”), hereby grants to the
holder listed below (“Optionee”), an option to purchase the number of shares of
the Company’s Common Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Stock Option Agreement.

 

Optionee:

Grant Date:

Vesting Commencement Date:

Exercise Price per Share:

$

Total Number of Shares Subject to Option:

Expiration Date:

Type of Option:

¨  Incentive Stock Option                    ¨  Non-Qualified Stock Option

Vesting Schedule:

[To be specified in individual agreements]

By his or her signature and the Company’s signature below, Optionee agrees to be
bound by the terms and conditions of this Grant Notice, the Stock Option
Agreement and the Plan. Optionee acknowledges that he or she has reviewed and
fully understands all of the provisions of this Grant Notice, the Stock Option
Agreement and the Plan, and has had the opportunity to obtain advice of counsel
prior to accepting the grant of the Option pursuant to this Grant Notice and
Stock Option Agreement. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to this Grant Notice, the Stock Option Agreement and the Plan.

 

VIASAT, INC. OPTIONEE: By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, the Company has granted to
Optionee an option under the Plan to purchase the number of shares of Common
Stock indicated in the Grant Notice.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice. If Optionee is an
Independent Director, the term “Committee” as used in the Grant Notice and this
Agreement shall instead be deemed to refer to the Board.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.

ARTICLE II

GRANT OF OPTION

2.1 Grant of Option. In consideration of Optionee’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Optionee the Option
to purchase any part or all of an aggregate of the number of shares of Common
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan, the Grant Notice and this Agreement. Unless designated as a
Non-Qualified Stock Option in the Grant Notice, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.

2.2 Exercise Price. The exercise price of the shares of Common Stock subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that if this Option is designated as an
Incentive Stock Option, the price per share of the shares subject to the Option
shall not be less than the greater of (i) 100% of the Fair Market Value of a
share of Common Stock on the Grant Date, or (ii) 110% of the Fair Market Value
of a share of Common Stock on the Grant Date in the case of an Optionee then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
“subsidiary corporation” of the Company or any “parent corporation” of the
Company (each within the meaning of Section 424 of the Code).

 

A-1



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3 and 5.6, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Optionee’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Committee or as set
forth in a written agreement between the Company and Optionee.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of six years from the Grant Date;

(b) If this Option is designated as an Incentive Stock Option and Optionee owned
(within the meaning of Section 424(d) of the Code), at the time the Option was
granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the expiration of five years from the date the Option was granted; or

(c) The expiration of three months following the date of Optionee’s Termination
of Service (as defined below), unless such termination occurs by reason of
Optionee’s death, disability (as such term is defined in Section 22(e)(3) of the
Code) (“Disability”) or discharge for Cause (as defined below), unless Optionee
dies within said three-month period;

(d) The expiration of one year following the date of Optionee’s Termination of
Service by reason of Optionee’s death or Disability; or

(e) The date of Optionee’s Termination of Service as a result of Optionee’s
discharge for Cause.

Optionee acknowledges that an Incentive Stock Option exercised more than three
months after Optionee’s termination of status as an Employee, other than by
reason of death or Disability, will be taxed as a Non-Qualified Stock Option.

For purposes of this Agreement, “Termination of Service” means the last to occur
of Optionee’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable. Optionee shall not be deemed to have a
Termination of Service merely because of a change in the capacity in which
Optionee renders service to the Company or any Subsidiary (i.e., Optionee is an
Employee and becomes a consultant) or a change in the entity for which Optionee
renders such service (i.e., an Employee of the Company becomes an Employee of a
Subsidiary), unless following such change

 

A-2



--------------------------------------------------------------------------------

in capacity or service Optionee is no longer serving as an Employee, Director or
consultant of the Company or any Subsidiary.

For purposes of this Agreement, “Cause,” unless otherwise defined in an
employment or services agreement between Optionee and the Company or any
Subsidiary, shall mean Optionee’s substantial failure to perform duties as an
Employee, Director or consultant, dishonesty, fraud, gross negligence or
misconduct against the Company or any Subsidiary or affiliate, unauthorized use
or disclosure of confidential information or trade secrets of the Company or any
Subsidiary or affiliate, or conviction of, or plea of nolo contendere to, a
crime punishable by law (except misdemeanor violations), in each case as
determined by the Committee, and its determination shall be final and binding.

3.4 Special Tax Consequences. Optionee acknowledges that, to the extent that the
aggregate Fair Market Value (determined as of the time the Option is granted) of
all shares of Common Stock with respect to which Incentive Stock Options,
including the Option, are first exercisable for the first time by Optionee in
any calendar year exceeds $100,000 (or such other limitation as imposed by
Section 422(d) of the Code), the Option and such other options shall be treated
as not qualifying under Section 422 of the Code but rather shall be considered
Non-Qualified Stock Options. Optionee further acknowledges that the rule set
forth in the preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted.

ARTICLE IV

EXERCISE OF OPTION

4.1 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than one share of Common Stock and shall be for whole shares only.

4.2 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company Secretary (or any
third party administrator or other person or entity designated by the Company)
of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:

(a) An Exercise Notice signed or electronically accepted by Optionee or any
other person then entitled to exercise the Option or portion thereof, stating
that the Option or portion thereof is thereby exercised, such notice in such
form as is prescribed by the Committee and complying with all applicable rules
established by the Committee; and

(b) Subject to Section 5.2(d) of the Plan:

(i) Full payment (in cash or by check) for the shares with respect to which the
Option or portion thereof is exercised; or

(ii) With the consent of the Committee, by delivery of a full recourse
promissory note bearing interest (at no less than such rate as shall then
preclude the imputation of interest under the Code) and payable on such terms
and conditions as may be approved by the Committee. The Committee may also
prescribe the form of such note and the security to be given for such note. The
Option may not be exercised, however, by delivery of a promissory note or by a
loan from the Company when or where such loan or other extension of credit is
prohibited by law; or

 

A-3



--------------------------------------------------------------------------------

(iii) With the consent of the Committee, by delivery of shares of Common Stock
then issuable upon exercise of the Option having a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; or

(iv) With the consent of the Committee such payment may be made, in whole or in
part, through the delivery of shares of Common Stock owned by Optionee, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; or

(v) Through the delivery of a notice that Optionee has placed a market sell
order with a broker with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or

(vi) Subject to any applicable laws, any combination of the consideration
provided in the foregoing paragraphs (i), (ii), (iii), (iv) and (v); and

(c) Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and any other federal or state securities laws or regulations. The
Committee may, in its absolute discretion, take whatever additional actions it
deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations; and

(d) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in the form of
consideration permitted under Section 4.2(b), subject to Section 10.5 of the
Plan; and

(e) In the event the Option or portion thereof shall be exercised by any person
or persons other than Optionee, appropriate proof of the right of such person or
persons to exercise the Option.

4.3 Rights as Stockholder; Issuance of Shares. Neither Optionee nor any person
claiming under or through Optionee shall be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of any part of the Option unless and until certificates
representing such shares have been issued by the Company or book entries
evidencing such shares have been made by the Company. The issuance of shares of
Common Stock pursuant to exercise of the Option is subject to the conditions set
forth in Section 5.3 of the Plan.

ARTICLE V

OTHER PROVISIONS

5.1 Option Not Transferable.

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution or pursuant to a
QDRO, unless and until the shares underlying the Option have been issued, and
all restrictions applicable to such shares have lapsed. Neither the Option nor
any interest or right therein shall be liable for the debts, contracts or
engagements of Optionee or his or her successors in interest or shall be subject
to disposition by transfer, alienation,

 

A-4



--------------------------------------------------------------------------------

anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

(b) During the lifetime of Optionee, only Optionee may exercise the Option or
any portion thereof, unless it has been disposed of pursuant to a QDRO. After
the death of Optionee, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3, be exercised by
Optionee’s personal representative or by any person empowered to do so under the
deceased Optionee’s will or under the then applicable laws of descent and
distribution.

5.2 Restrictive Legends and Stop-Transfer Orders.

(a) Shares issued upon the exercise of the Option shall be issued to Optionee,
at the sole discretion of the Committee, in either (a) uncertificated form, with
the shares recorded in the name of Optionee in the books and records of the
Company’s transfer agent with appropriate notations regarding any restrictions
imposed pursuant to this Agreement, or (b) certificate form. The share
certificate or certificates or book entry evidencing the shares of Common Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

(b) Optionee agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Common Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

5.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Optionee shall be addressed to Optionee at the most recent address in the
Company’s payroll records. By a notice given pursuant to this Section 5.3,
either party may hereafter designate a different address for notices to be given
to that party. Any notice which is required to be given to Optionee shall, if
Optionee is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 5.1(b) by written notice under this Section 5.3.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

5.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.5 Governing Law; Venue; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of California, without
regard to the conflicts of law principles thereof. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Diego County, California, or the
federal courts for the United States for the Southern District of California,
and no other courts, where this grant is made and/or to be performed.

 

A-5



--------------------------------------------------------------------------------

Should any provision of this Agreement be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

5.6 Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.7 Amendments. This Agreement may not be modified, amended or terminated except
by a written instrument, signed or electronically accepted by Optionee or such
other person as may be permitted to exercise the Option pursuant to
Section 5.1(b) and by a duly authorized representative of the Company.

5.8 No Employment Rights. If Optionee is an Employee, nothing in the Plan or
this Agreement shall confer upon Optionee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Optionee at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Optionee.

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

5.10 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Optionee shall give prompt notice to the Company of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to him. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Optionee in such disposition or other
transfer.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Optionee is subject to Section 16 of
the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.

5.13 Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Optionee’s participation in the Plan, on the Option and on
any shares of Common Stock

 

A-6



--------------------------------------------------------------------------------

acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

5.14 Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

A-7